Citation Nr: 0907021	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  03-11 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The Veteran had active military service from March 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDING OF FACT

The Veteran's PTSD is not manifested by total occupational 
impairment, or by occupational and social impairment with 
deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130,  Diagnostic 
Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the establishment of 
service connection for PTSD, VA provided the Veteran with the 
notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in January 2004, March 2006 and May 2007 
correspondences; the March 2006 correspondence provided 
notice of the information and evidence necessary to 
substantiate the initial rating and the effective date to be 
assigned a grant of service connection in the event his PTSD 
claim was successful.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The record reflects that the Veteran 
also received the notice to which he is entitled under 
38 U.S.C.A. §§ 5103A and 7105.  See Dingess/Hartman, 19 Vet. 
App. at 490-91.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from 
the grant of service connection for the disorder at issue.  
Consequently, Vazquez-Flores is inapplicable.  The Veteran 
was nevertheless provided the referenced notice in a May 2008 
correspondence.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  He was last examined for his PTSD in 
July 2007.  Although the Veteran has argued that a single 
examination can never capture the true nature of his 
disorder, he has not alleged that the examination itself was 
deficient in any manner.  See Palczewski v. Nicholson, 21 
Vet. App. 174 (2007) (for initial rating claim, mere passage 
of time does not trigger VA's duty to provide additional 
medical examination unless there is an allegation of 
deficiency in the record).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

As noted in the Introduction, the Veteran's period of service 
ended in March 1971.  Service connection for PTSD was granted 
in July 2007, with an assigned 30 percent evaluation 
effective September 22, 2003.  In June 2008, the RO increased 
the evaluation assigned the disorder to 50 percent, effective 
September 22, 2003.  This evaluation has remained in effect 
since that time.

The service treatment records do not document any pertinent 
complaints or findings.

On file are VA, private and Vet Center records for the period 
from 1991 to January 2008.  The records show that in 1992, 
the Veteran presented with feelings of anger and detachment.  
He reported that he enjoyed outdoor activities.  Mental 
status examination showed that he was clean, with appropriate 
speech and a normal mood.  He evidenced no cognitive 
impairment.  His affect was labile, but his judgment was 
good.  He denied any delusions, or suicidal or homicidal 
ideations.  He described a mild level of sleep impairment.  
Later treatment records document complaints of anxiety and 
anger, as well as nightmares.  He reported having had 
numerous failed relationships.  He was assigned a Global 
Assessment of Functioning (GAF) score of 50 in November 1999, 
based on symptoms of intrusive thoughts; he was still 
employed at the time.  The records show that around 2002 the 
Veteran retired from his job at the department of 
corrections; the entries do not suggest the involvement of 
his PTSD in the decision to retire.  His assigned GAF score 
in March 2002 was 55.  Depression screenings between 2005 and 
2007 were positive, but the Veteran denied suicidal ideation 
or concentration problems.  During this time his reported 
symptoms included mood swings and flashbacks.

In a May 2000 statement, J.R. indicates that the Veteran was 
hired at the department of corrections in July 1980.

In March 2004 statements, the Veteran's three former spouses 
collectively wrote that he would experience temper outbursts, 
mood swings, and nightmares, and that he was emotionally 
detached, a loner, and had difficulty maintaining 
relationships.

The Veteran attended a VA examination in July 2007.  His 
complaints included intrusive thoughts, physiological 
reactivity to reminders of service, avoidance of things 
reminding him of service, nightmares, anxiety, depression, 
feelings of detachment, irritability, anger outbursts, 
hypervigilance, difficulty concentrating, and an exaggerated 
startle response.  He denied any history of psychiatric 
hospitalization.  He reported that during the first years 
after service he was physically violent, served time in jail 
for drunk and disorderly conduct, and had multiple jobs, but 
that those problems stopped once he married his second 
spouse.  He reported that he had been married three times, 
and had cordial relationships with all but the third spouse.  
He indicated that he had good relationships with his 
children.  He also reported that he had two long-term 
friends, with whom he frequently socialized, and that he 
attended his childrens' sports events.  He denied any history 
of suicide attempts.  The Veteran reported retiring around 
2005 from his job as a corrections officer, but not on 
account of PTSD.

Mental status examination showed that he presented as 
oriented and well groomed.  He was restless but his speech 
was normal and his affect was appropriate, if constricted.  
His mood was anxious.  His concentration was intact and he 
exhibited no delusions or impaired judgment.  He reported 
experiencing olfactory hallucinations consisting of smelling 
diesel fuel, with tended to trigger intrusive thoughts.  He 
exhibited no inappropriate behavior.  His ability to abstract 
was unimpaired, and there was no evidence of panic attacks or 
obsessive or ritualistic behavior.  He described homicidal 
ideation, but without any plan or intent; his impulse control 
was considered unimpaired.  He denied suicidal ideation.  He 
denied any impairment of activities of daily living.  The 
examiner noted moderate impairment of immediate memory.  The 
examiner assigned a GAF score of 50.

The examiner concluded that the Veteran did experience 
deficiencies in relationships and memory, but not in 
judgment.  He noted that the Veteran had experienced 
deficiencies in the ability to work prior to 1979, but that 
the PTSD was no longer productive of reduced reliability or 
productivity, and did not render the Veteran totally impaired 
on either an occupational or social basis.

In statements on file the Veteran indicates that he has been 
married three times since service, and has a record of failed 
relationships.  He reported experiencing flashbacks.  He 
contends that the July 2007 examiner did not assign a low 
enough GAF score to account for his depression, his numerous 
relationships, and his limited number of friends.  He also 
contends that the current evaluation does not adequately 
reflect his difficulties encountered in the 4 or so years 
after service.

Analysis

The RO rated the Veteran's PTSD under 38 C.F.R. § 4.130,  
Diagnostic Code 9411.  Under that code, a 50 percent  
evaluation is warranted for occupational  and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic  attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract   
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social  
relationships.

A 70 percent rating is warranted for occupational and social  
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective  
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to  
time or place; memory loss for names of close relatives, own 
occupation, or own name.

After reviewing the evidence of record, the Board concludes 
that the Veteran is not entitled to a rating in excess of 50 
percent for PTSD.  The record reflects that his psychiatric 
symptoms include nightmares, anxiety, intrusive thoughts and 
reactivity to reminders of service experiences, olfactory 
hallucinations, and homicidal thoughts.  Notably, however, 
though he reports depression, he has consistently denied 
suicidal ideation, and admittedly is able to function 
independently, appropriately and effectively despite his 
depression.  His anxiety does not include panic attacks, he 
denies any symptoms such as obsessional rituals, and no 
speech abnormalities have been identified.

Moreover, although he described past violent episodes and 
continues to experience homicidal ideation, he admittedly has 
not been physically violent for decades, he denies any intent 
or plan connected with his ongoing ideations, and the July 
2007 examiner concluded that the Veteran's impulse control 
was unimpaired.  He was oriented to examination, and presents 
with adequate hygiene.  

Although the Veteran reports olfactory hallucinations, 
flashbacks, intrusive thoughts, and feelings of detachment, 
he evidenced no inappropriate behavior when examined, and 
there is otherwise no indication, even from the Veteran, that 
those symptoms have resulted in occupational or social 
impairment.

The record further reflects that although the Veteran 
suggests that his ability to establish and maintain effective 
relationships with women in particular is impaired, he in 
fact has retained two long-term friendships, as well as 
cordial relationships with most of his former spouses.  He 
also admittedly attends outside functions with no reported 
apprehension.
 
The Board notes that the Veteran was assigned GAF scores of 
50 and 55 by his treating clinicians, and a GAF score of 50 
by the July 2007 examiner.  GAF scores ranging between 41 and 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  GAF  scores 
ranging between 51 and 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See generally, 
Carpenter v.  Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet.  App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32) (DSM-IV).  

In this case, the Board finds that the GAF score of 55 is 
more consistent with the Veteran's actual reported symptoms 
and presentation through the years, especially since 1992.  
In this regard the Board points out that the November 1999 
GAF score of 50 was based on symptoms of intrusive thoughts.  
The Veteran not only was still employed at that point (and 
had been for a number of years, with no reported problems at 
work), but he clearly still had at least 2 friends, and he 
has denied any history of suicidal ideation or obsessional 
rituals.  Nor do the records (then or now) reflect symptoms 
such as those contemplated by an assigned GAF score of 50.  
Similarly, the July 2007 examiner assigned a GAF score of 50, 
but made clear that the Veteran was not unemployed on account 
of psychiatric disability.  The examiner also noted that the 
Veteran had friends and experienced no symptoms such as 
suicidal ideation or obsessional rituals.  The Veteran did 
experience olfactory hallucinations and complained of 
symptoms such as flashbacks, but mental status examination 
disclosed no inappropriate speech or behavior, and the 
examiner noted that the Veteran's activities of daily living 
were not affected.  In other words, the Veteran's report and 
clinical presentation do not accord with the impairment 
contemplated by the assigned GAF score of 50, but rather are 
more consistent with the GAF score of 55.

The Board points out that the evaluation of a psychiatric 
disorder is not determined by the mechanical application of a 
GAF score.  Rather, a GAF score is but one piece of evidence 
to be considered.  In this case, the Board finds that the 
Veteran's actual report of symptoms and his clinical 
presentation is of greater probative value than the numerical 
GAF score of 50 assigned him, and is more consistent with the 
currently assigned 50 percent evaluation than with the 
criteria for a higher evaluation.
 
Although the Veteran has exhibited some deficiency in memory, 
the deficiency is limited to immediate memory, and was 
described as only moderate in nature.

The Board notes that the Veteran has not worked for several 
years.  The record shows that he retired from his job as a 
corrections officer.  He has never maintained that his PTSD 
impacted his decision to retire, or that it had interfered 
with his employment through the years.  The Board 
acknowledges that the Veteran does contend that the relevant 
period for assessing the severity of his PTSD is the period 
immediately after service.  He has submitted statements from 
his former spouses as to his symptoms through the years, and 
himself has described his employment difficulties up to 
around 1979.  The Board has considered all of the pertinent 
evidence on file, including that pertaining to the years 
prior to the September 22, 2003 effective date assigned the 
grant of service connection for PTSD.  See generally, Moore 
v. Shinseki, No. 2007-7306 (Fed. Cir. Feb. 10, 2009) 
(Although a claimant may only be entitled to disability 
compensation for the period after the date the original claim 
for benefits was filed, VA regulations nevertheless require 
that the disability be evaluated in light of its whole 
recorded history).  Given that the Veteran was consistently 
employed from 1980 to around 2002 without any identified 
difficulties, the Board finds the problems encountered in the 
4 or so years after service to be of, at most, limited 
probative value in determining the proper initial evaluation 
assignable for PTSD.
 
In short, the evidence on file does not demonstrate symptoms 
suggesting, at a minimum, occupational and social impairment 
with deficiencies in most areas.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (the psychiatric symptoms listed in 
the rating criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage  ratings).  
Accordingly, the Board concludes that an evaluation in excess 
of 50 percent for PTSD is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  As already noted, the Veteran has not 
worked for a number of years, but the record neither shows, 
nor does the Veteran contend, that his decision to retire and 
not resume work has been impacted by PTSD.  In addition, 
there is no evidence that his psychiatric disability has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.  App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board lastly notes that the RO, in granting service 
connection for PTSD, assigned an effective date for the grant 
of September 22, 2003.  The Board has reviewed the evidence 
on file and concludes that the underlying level of severity 
for  the Veteran's PTSD has remained at the 50 percent level, 
but no more, since the award of service connection.  For the  
reasons enumerated above, and because there is no indication 
of greater disability than that described above during the 
period beginning September 22, 2003, a higher rating is not 
warranted for any time since the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied. 



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


